Citation Nr: 0609459
Decision Date: 03/31/06	Archive Date: 06/16/06

DOCKET NO. 97-27 691                        DATE MAR 31 2006

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri

THE ISSUES

1. Entitlement to service connection for a disability of the back, including arthritis.

2. Entitlement to service connection for a disability of the shoulders, including arthritis.

3. Entitlement to service connection for a disability claimed as a knot on the breast.

4. Entitlement to service connection for residuals of a head injury.

5. Entitlement to service connection for bilateral hearing loss.

6. Entitlement to service connection for bilateral tinnitus.

7. Entitlement to service connection for a dental disability.

8. Entitlement to service connection for an eye disability, including a hole in the left retina.

9. Entitlement to service connection for a disability of the groin or prostate, to include prostatitis.

10. Entitlement to service connection for a variously diagnosed psychiatric disability claimed as depression.

11. Entitlement to service connection for residuals of meningitis.

12. Entitlement to service connection for a cardiovascular disability claimed as residuals of myocardial infarction.

13. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for residuals of hepatitis.

REPRESENTATION

Appellant represented by: Disabled American Veterans

ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel

INTRODUCTION

The veteran had active military service from February 1963 to February 1965.

This matter is on appeal to the Board of Veterans' Appeals (Board) from a July 1997 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

- 2 


The veteran brought an appeal from a June 1999 Board decision on all issues in this matter to the United States Court of Appeals for Veterans Claims (Court). The Court issued a decision in January 2001 on all issues other than service connection for hepatitis, which the Court addressed in a May 2001 order. The Court orders vacated the June 1999 Board decision on alt issues and remanded the case to the Board for another decision, taking into account matters raised in its orders.

In December 2002, the Board undertook additional development on its own pursuant to 38 C.F.R. § 19.9(a)(2) (2002). This practice was invalidated in Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003), and in September 2003, the Board remanded the case to the RO for the additional development. The case was recently returned to the Board for appellate consideration. 

FINDINGS OF FACT

1. There is no competent evidence associating a disability of the back, including arthritis of the thoracic and lumbar spine to the veteran's military service on any basis.

2. There is no competent evidence associating a disability of the shoulders, including arthritis of the acromioclavicular joints to the veteran's military service on any basis.

3. There is no current diagnosis of a disability claimed as a knot on the breast.

4. There is competent evidence of a residual scar of the middle of the forehead that is associated with a head laceration the veteran sustained in military service.

5. The veteran's bilateral hearing loss has not been satisfactorily dissociated from noise exposure during military service.

- 3 



6. The veteran's bilateral tinnitus has not been satisfactorily dissociated from noise exposure or sensorineural hearing loss that is related to his military service.

7. There is no competent evidence of a current dental disability being associated to the veteran's military service on any basis; the veteran is not shown to have a dental condition resulting from a combat wound or other service trauma and he was not a prisoner of war during service and he has no adjudicated service-connected compensable dental disabilities, nor does the evidence show that he has a dental condition clinically determined to be complicating a medical condition currently being treated by VA. The veteran is not rated as totally disabled, and he is not a Chapter 31 vocational rehabilitation trainee.

8. There is no competent evidence associating an eye disability, including a hole in the left retina to the veteran's military service on any basis; refractive error is not a disability for which compensation is payable.

9. There is no competent evidence associating a disability of the groin or prostate, to include prostatitis, benign prostatic hypertrophy (BPH) and prostate cancer to the veteran's military service on any basis.

10. There is no competent evidence associating a variously diagnosed psychiatric disability, to include depression to the veteran's military service on any basis.

11. There is no competent evidence associating meningitis to the veteran's military service on any basis.

12. There is no competent evidence associating a cardiovascular disorder including hypertension, claimed as residuals of myocardial infarction, to the veteran's military service on any basis.

13. The Board issued a decision in December 1986 that denied entitlement to service connection for residuals of hepatitis.

-4



14. The evidence received since the December 1986 Board decision is essentially cumulative, it does not bear directly and substantially upon the specific matter under consideration, and it is not so significant that it must be considered in order to fairly decide the merits of the claim of service connection for residuals of hepatitis.

CONCLUSIONS OF LAW

1. A chronic disability of the back was not incurred in or aggravated by service, and arthritis of the thoracic spine or the lumbar spine may not be presumed to have been incurred or aggravated in service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

2. A disability of the shoulders was not incurred in or aggravated by service, and arthritis of the acromioclavicular joints may not be presumed to have been incurred or aggravated in service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

3. A disability manifested by a knot on the breast was not incurred in or aggravated by military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).

4. A forehead scar, residual of a head injury, was incurred in active service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.103, 3.303 (2005).

5. A bilateral hearing loss disability was incurred in active service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.103, 3.303, 3.385 (2005).

6. Chronic tinnitus was incurred in active service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.103, 3.303 (2005).

7. A dental disability was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.381, 4.150, 17.161 (2005).

- 5 

8. A chronic eye disability, including a hole in the left retina, was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).

9. A disability of the groin or prostate, to include prostatitis and BPH, was not incurred in or aggravated by service and prostate cancer may not be presumed to have been incurred or aggravated in service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

10. A psychiatric disability, to include depression, was not incurred in or aggravated by service, and a psychosis may not be presumed to have been incurred or aggravated in service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

11. Residuals of meningitis were not incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).

12. Cardiovascular disease, claimed as myocardial infarction, was not incurred in or aggravated by service, and a cardiovascular disease including hypertension may not be presumed to have been incurred or aggravated in service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

13. The December 1986 Board decision that denied entitlement to service connection for residuals of hepatitis is final. 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2005).

14. New and material evidence to reopen the claim of entitlement to service connection for residuals of hepatitis has not been submitted. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 20.1105 (2005).

- 6 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify & Assist

The VCAA redefines VA obligations with respect to notice and duty to assist. Regulations implementing the VCAA were issued in August 2001. See 38 C.F.R.
§§ 3.102, 3.159 (2005). The VCAA requires that VA notify the claimant and the claimant's representative of any information and medical or lay evidence, not previously provided to the Secretary, that is necessary to substantiate the claim. V A must also advise a claimant as to which evidence the claimant must supply and
which evidence VA will obtain on his or her behalf, and provide any evidence in the claimant's possession that pertains to the claim. See 38 U.S.C.A. § 5103 (West
2002); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In this case, the July 1997 rating decision, the August 1997 statement of the case, and the September 1997, May 1998, August 1998, and June 2005 supplemental statements of the case apprised the veteran of the information and evidence needed to substantiate his claims, the laws applicable in adjudicating the appeal, and the reasons and bases for VA's decision. Furthermore, these documents outline the specific evidence that was considered when the detern1inations were made. In addition, the September 2002 and March 2004 RO letters taken together informed the veteran of the provisions of the VCAA and advised him to identify any evidence in support of his claims that had not been obtained. In addition the RO issued other letters is May 1997 and June 1997 that addressed the evidence needed to substantiate his claims and the Board letters in February 2002, April 2002 and March 2003 invited the submission of any additional evidence.

Collectively the correspondence advised him of the evidence he needed to submit to show that he was entitled to service connection. The VCAA specific letters read together specifically informed him that VA would obtain pertinent federal records. He was informed that VA would also make reasonable efforts to obtain any identified private medical evidence. As such, the Board finds that the correspondence V A issued satisfied VA's duty to notify the veteran of the

- 7 



information and evidence necessary to substantiate his claims as required by Quartuccio, supra.

The decision in Pelegrini v. Principi, 18 Vet. App 112 (2004 ) (replacing Pelegrini v. Principi, 17 Vet. App. 412 (2004)) held, in part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits. In the present case, VCAA notice in this case was not provided to the veteran prior to the initial AOJ adjudication in the claims and as a result the timing of the notice does not comply with the express requirements of the law as discussed in Pelegrini. However that decision did not prevent the Board from finding that the timing defect was nothing more than harmless error and as such not prejudicial to the claimant. As explained below, the Board concludes that the applicable notice and duty to assist requirements have been substantially met in this case.

The decision in Pelegrini also held, in part, that a VCAA notice consistent with
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request or tell the claimant to provide any evidence in the claimant's possession that pertains to the claim, or something to the effect that the claimant should "give us everything you've got pertaining to your claim."

This new "fourth element" of the notice requirement comes from the language of 38 C.F.R. § 3.159(b)(1). As discussed above, the Board has found that the veteran was provided every opportunity to identify and submit evidence in support of his claim. See also, VAOPGCPREC 01-04. Collectively the correspondence that was VCAA specific or the more general duty to assist variety as noted above provided him the opportunity to submit any additional evidence he had in support of his claims. The Board notes that the VCAA letter in March 2004 had, a statement on page 2 that invited him to submit or identify any evidence that pertained to his claim, which is an acceptable presentation of the fourth content element.

- 8 



All the VCAA requires is that the duty to notify be satisfied, and that claimants be given the opportunity to submit information and evidence in support of their claims. Once this has been accomplished, all due process concerns have been satisfied. See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error). Here the appellant had identified evidence that would support the claim and V A sought the development of the record to support an informed determination. Thus, the Board finds that the appellant did have actual notice of the obligation to submit all relevant evidence to VA. In the context of the entire record, the content requirements for a VCAA notice have been amply satisfied by the above notifications. Furthermore the veteran was provided with the applicable standard for new and material evidence in the September 2002 VCAA notice letter. The Board also finds that since service connection is being denied for disorders other than bilateral hearing loss, tinnitus, and a forehead scar residual of a head injury no disability rating or effective date will be assigned, so there can be no possibility of any prejudice to the veteran in not advising him of these elements with any specificity. As for the issues granted, the RO is responsible for addressing any notice defect with respect to the rating and effective date elements when effectuating the award. The Board's decision to grant service connection satisfies the appeal in ful1 as to bilateral hearing loss, tinnitus, and a forehead scar residual of a head injury. The Board concludes that the due process requirements concerning the veteran' s appeal have been fulfilled in this case. He has had ample opportunity to effectively participate in the development of his claims. See Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-1506 (U.S. Vet. App. March 3, 2006); Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The VCAA requires VA to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for a benefit under a law administered by the Secretary of Veterans Affairs, unless no reasonable possibility exists that such
assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A (West 2002). The record reflects that the relevant evidence in this case has been developed to the extent possible. The record does not identify any additional Government or private records which have not been obtained or for which reasonable procurement efforts have not been made. The RO made a conscientious attempt to locate records from the numerous treatment providers the veteran had

- 9 



identified pursuant to the September 2003 Board remand. Those who responded did not have records for the veteran. He did not respond to the RO letter in January 2005 that informed him of the treatment providers who had not responded to the requests for information. The record has been developed to the extent possible and it does include a substantial treatment record beginning in August 1965. Thus, the Board believes that the RO has substantially complied with the remand order and the record assembled will support an informed determination. Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, VA has satisfied the notification and duty to assist provisions of the law, and no further actions pursuant to the VCAA need be undertaken on the appellant's behalf. Adjudication of the claims may proceed, consistent with the VCAA. In the circumstances of this case, no further procedural or evidentiary development would serve any useful purpose. See Soyini v. Derwinski, 1 Vet. App. 540,546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided). VA's duty to assist the veteran in the development of the claim has been satisfied and the Board will turn to a discussion of the issues on the merits.

Factual Background

The record shows that the veteran's preinduction examination in November 1962 was pertinently unremarkable and that he had 20/20 distant vision bilateral and near vision reported as "14/14". His hearing was reported as "15/15" to spoken and whispered voice. The examination report does not include a dental assessment but notes "Acc." in the remarks block regarding additional dental defects and diseases.

Regarding a disability of the back, including arthritis, the service medical records are pertinently unremarkable and the separation medical examination in December 1964 showed a normal spine. The August 1965 employment physical examination is also unremarkable regarding the back. The record of his admission to Jewish Hospital in April 1980 is unremarkable clinically and shows radiology findings of

- 10 



the dorsal spine and the lumbar spine were interpreted as normal. A municipal hospital report late 1984 noted lumbosacral strain with a recent complaint of lower back pain. A physical examination in January 1986 for employment noted no back injury or abnormality. A VA radiology report in November 1997 was interpreted as showing mild degenerative joint disease of the lumbar spine. VA radiology reports in February 1998 were interpreted as showing degenerative changes in the thoracic spine and the lumbar spine. The record thereafter is pertinently unremarkable.

As for a disability of the shoulders, including arthritis, the service medical records are unremarkable and the separation examination in December 1964 showed normal upper extremities. The August 1965 physical examination for employment is also unremarkable with regard to the upper extremities as is the Jewish Hospital report from the veteran's April 1980 admission. A municipal hospital report late in 1984 mentions a complaint of posterior shoulder pain. The examination in January 1986 for employment noted no limb disorder. Employment records report right shoulder pain in April 1989 and left shoulder pain in November 1991 and a cervical spine Xray was read as showing degenerative disc disease. A VA outpatient report dated late in 1997 noted that he complained of some discomfort in right shoulder and a VA radiology report in September 1997 was read as showing a normal right shoulder. Other contemporaneous VA clinical records refer to a right shoulder sprain in a recent fall and a two year history of right arm pain. VA radiology reports for the shoulders in March 2001 were read as showing mild degenerative changes in the acromioclavicular joints.

As for a disability claimed as a knot on the breast, the service medical records and the separation medical examination in December 1964 are unremarkable, and the voluminous record of VA and private medical treatment after service, including the employment examination in 1965 and the examination in January 1986 for employment, is also unremarkable.

Regarding chimed residuals of a head injury, the service medical records show the veteran was hospitalized in July 1963 for a scalp (forehead) wound and elbow abrasion after being struck in the head by an unknown assailant. He was described as somewhat uncooperative and almost combative. He also had zygomatic abrasion

- 11 



and the remainder of the physical examination was negative. The impressions included probable simple drunkenness and brain syndrome manifested by psychoneurosis associated with trauma incurred fighting in a bar (identified as an American Legion club). The laceration was sutured and he was returned to duty after three days of hospitalization for observation. A skull X-ray was read as negative showing a normal mandible, and old fractures of the right zygoma and zygomatic arches. Headaches reported in October1964 were related to an upper respiratory infection. The separation examination in December 1964 showed a oneinch scar, middle of the forehead. The physical examination in August 1965 for employment noted no history of epilepsy or fainting. The record of his admission to Jewish Hospital in April 1980 showed the impression was rule out meningitis and temporal lobe seizures. The private treatment records show he sustained another head injury, described as a contusion, in an accident late in 1984 and the municipal hospital records show a skull x-ray was read as negative. There was no precise localization for the contusion, nor was any laceration or suturing reported. The physical examination in January 1986 for employment noted no seizure or blackout history, or a history of dizziness or headaches. Late in 1995, he reportedly hit his forehead but the area was not localized in the record and there was no indication that it required suturing. Nothing in subsequent clinical records refers to head injury residuals.

With regard to bilateral hearing loss and tinnitus, the December 1965 separation examination audiometry showed hearing thresholds of -5 in both ears at 500, 1000, 2000 and 4000 Hertz. The physical examination in August 1965 for employment reported hearing as 20/20. Thereafter, the record of his admission to Jewish Hospital in April 1980 contained consultation showing sensorineural hearing loss on the right and moderate high frequency hearing loss in the left ear. Employment records show he gave no history of hearing loss on examination in January 1986, but he reported a history of Army service and noise and gunfire exposure. According to the report, he was notified of hearing loss and advised to wear ear plugs in noisy areas. Ringing in the ears is mentioned in a VA clinical record dated in October 1996, and in June 1997 he gave a history of ringing in the ears for 30 years. The VA ear, nose and throat clinic records and audiology reports in August and September 1997 showed complaints included bilateral tinnitus for years, and

- 12 



the reports provide an impression of bilateral high frequency sensorineural hearing loss deemed likely secondary to artillery explosion in service. A VA outpatient report in November 1997 that noted sensorineural hearing loss and the veteran's complaint of constant bilateral tinnitus included the impression of hearing loss and tinnitus. A V A outpatient record in September 2003 noted sensorineural hearing loss, not otherwise specified.

Concerning a claimed dental disability, the initial dental examination in February 1963 noted teeth #9 and #32 were absent and that teeth #4 and #13 were removed. The following carious teeth were treated during military service: #31, # 18, # 19, #20, #21, #3, #14, #15, #7, #2, and #19. The dental records do not show any replaced teeth or bridge being provided. The X-ray taken during the July 1963 hospital admission showed a normal mandible. The separation examination in December 1964 showed teeth #4, #32, #13 and #9 absent. The record after service does not mention any dental disorder and there is no application for dental treatment until many years after military service.

With regard to an eye disability, including a hole in the left retina, the July 1963 hospital admission records note to "check on glasses repair" after he was assaulted -and sustained an abrasion of the right zygomatic area. An X-ray was read as showing an old fracture of the right zygoma and zygomatic arches. He was issued glasses for distant vision in August 1964. The separation examination in December 1964 shows distant vision was corrected to 20/20 with refraction. The eyes, including ophthalmoscopic evaluation, were normal and he had normal color vision. The August 1965 physical examination for employment showed 20/20 distant vision without correction and "Jaeger 2" "36/6" in the right eye and "36/5" in the left eye. There was no history of any eye injury. A private eye consultation in April 1984 found myopia and presbyopia. The physical examination in January 1986 noted a history of glasses since 1963. An eye examiner noted bifocals were prescribed for near and distant vision but no diagnosis was given.. The report showed normal ophthalmoscopic and clinical evaluations of the eyes. His distant vision without glasses was 20/25 i11 both eyes. VA clinical records show an atrophic retinal hole in the left eye and esophoria in August 1997 and January1998, a history of refractive error and presbyopia is reported in June 1999. No change

- 13 



was reported in a VA reports from June 2000 that showed visual acuity without correction of20/25 and 20/20. The more recent VA clinical records showed conjunctivitis was reported in 2003 and 2004.

Regarding a disability of the groin or prostate, to include prostatitis, the service medical records are unremarkable and the separation examination in December
1964 showed normal lower extremities, and genitourinary system, anus and rectum and urinalysis. The employment physical examination in August 1965 noted no hernia. The record of his admission to Jewish Hospital in April 1980 noted a normal prostate, with his admission complaints including genitourinary infection. Prostatitis was reported in a private treatment record from September 1984. The physical examination in January 1986 showed a dilated right inguinal ring but no hernia was demonstrated, and there was an unremarkable medical history. VA clinical records late in the 1990's mention he had medication for the prostate and a VA hospital report from July 1996 noted BPH and a several year history of prostate hyperplasia. Prostate cancer is noted in 1997 and 1998 and in August 1998 he complained of groin pain but there was no evidence of hernia. He reported a history of intermittent left groin pain late in 1997. He had a recurrence of prostate cancer in 2000 and late in 2001 the VA records report genitourinary symptoms secondary to radiation treatment for prostate cancer.

Concerning a psychiatric disability, to include depression, the report of his hospitalization in July 1963 after an assault shows initial impressions included brain syndrome manifested by psychoneurosis associated with trauma and probable simple drunkenness. The separation examination in December 1964 shows a non11al psychiatric status. There was no history of any psychiatric disorder noted on the August 1965 employment examination, or of any treatment for psychiatric disorder on the examination in January 1986 for employment. V A clinical records show major depressive disorder reported initially in mid 1990's with major depression and depression not otherwise specified and dysthymia. In July 1996 it was reported that he had no psychiatric history and was depressed over a recent death of a family member. The more recent V A reports through 2003 refer to schizophrenia, psychosis and delusional disorder.

- 14 



Regarding residuals of meningitis, the service medical records are unremarkable and the separation examination in December 1964 shows a normal neurologic evaluation. Nothing pertinent was reported in the employment examination in August 1965. The record of his admission to Jewish Hospital shows probable viral meningitis in April 1980 with secondary temporal lobe seizures. A VA mental health clinic report in November 1986 noted spinal meningitis in 1980. The physical examination in January 1986 did not mention meningitis and a V A hospital report in August 1998 noted a history of meningitis.

With regard to a cardiovascular disorder claimed as residuals of myocardial infarction, the service medical records show chest pain in October 1963 was assessed as chemical irritation secondary to tear gas. The separation examination in December 1964 shows a normal heart and vascular system, a normal chest X-ray, and blood pressure 120/75. The cardiovascular system was normal on the August 1965 employment physical examination and the examiner indicated there was no evidence of organic heart disease. His blood pressure was 120/80. The report of his admission to Jewish Hospital in April 1980 noted a history of hypertension and an electrocardiogram was compatible with old anteroseptal myocardial infarction. Private treatment records from April 1985 noted he was known hypertensive for five years. The physical examination in January 1986 noted no history of hypertension or heart attack. The VA clinical records through 2004 note hypertension among the list of his medical problems. During the period from February 1998 through March 2004 he had several chest X-rays showing a mildly tortous aorta, but there was no diagnosis of any cardiovascular disease other than hypertension.

Turning to the issue of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for residuals of hepatitis, the record at the time of the January 1986 Board decision showed that during military service he was hospitalized for infectious hepatitis in October 1964 and placed on
convalescent leave after he became clinically well during his admission. It was noted he remained so on return from leave. The separation examination showed normal serology and urinalysis, and a normal abdomen. His initial claim in February 1965 was denied when he failed to report for an examination. The claim

- 15 



in July 1985 was denied in November 1985 and affirmed in a January 1986 Board
 decision that found he did not manifest any clinically demonstrable residuals of hepatitis. The episode in service was characterized as acute and transitory based upon a review of the record that contained service medical records, the record of private hospitalization in 1980 and more recent private medical records through 1985.

With the application to reopen in March 1997, contemporaneous V A clinical records are unremarkable and subsequent reports of record note hepatitis by history with no evidence of any residuals through 2004. A radiology study of the liver in October: 2001 was reported as normal and an earlier study in March 2001 found several small cysts. The list of his medical problems in March 2004 did not include hepatitis. He had indicated on the January 1986 examination that he had history of jaundice disease in 1963 and hepatitis in "1980". There was no diagnosis of hepatitis residuals then or on the employment examination in August 1965.

Analysis

The facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein. 38 U.S_C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. Service connection may be granted for any disease diagnosed after discharge, when al1 the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). However, continuous service for 90 days or more during a period of war, and post-service development of a presumptive disease such as psychosis, epilepsies, arthritis, sensorineural hearing loss, cardiovascular disease including hypertension, or malignant tumors to a degree of 10 percent within one year from the date of termination of such service, establishes a rebuttable presumption that the disease was incurred in service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. As the representative summarized in August 2005, the veteran asserts that he is entitled to service connection based upon the provisions of 38 C.F.R. § 3.303(d) for the claimed back, shoulder, head and breast conditions, hearing loss and tinnitus, dental, eye, prostate and heart conditions, and residuals of meningitis. In May 2000 the veteran stated

- 16 



that in service he was severely beaten and that his injuries were in line of duty. With regard to hepatitis, it is asserted in essence that that the additional evidence is new and material evidence under the applicable legal standard.

To establish entitlement to service connection, there must be (I) competent evidence of a current disability (a medical diagnosis) Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); (2) incurrence or aggravation of a disease or injury in service (lay or medical evidence) Layno v. Brown, 6 Vet. App. 465, 469 (1994); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991); and (3) a nexus between the in-service disease or injury and the current disability (medical evidence) Grottveit v. Brown, 5 Vet. App. 91. 93 (1993). See Gutierrez v. Principi, 19 Vet. App. 1,5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)) it is the obligation of VA to render a decision which grants every benefit that can be supported in law while protecting the interests of the Government, with due consideration to the policy of the Department of Veterans Affairs to administer the law under a broad and liberal interpretation consistent with the facts in each individual case. 38 C.F.R. §§ 3.103, 3.303(a).

Following the point at which it is determined that all relevant evidence has been obtained, it is the Board's principal responsibility to assess the credibility, and therefore the probative value of proffered evidence of record in its whole. Owens v. Brown, 7 Vet. App. 429,433 (1995); see Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 (1999) (Observing that in a case where the claimant was also a physician, and therefore a medical expert, the Board could consider the appellant's own personal interest; citing Cartright v. Derwinski, 2 Vet. App. 24,25 (1991) (holding that while interest in the outcome of

- 17 



a proceeding "may affect the credibility of testimony it does not affect the competency to testify." (citations omitted).

The veteran has met the first requirement to prevail on a claim of entitlement to service connection for claimed back, shoulder, and cardiovascular disorders as he has diagnoses of arthritis ofthe thoracic and lumbar spine, degenerative changes of the acromioclavicular joints of the shoulders, and cardiovascular diagnoses of myocardial infarction and hypertension. He also has diagnoses for the eyes, a retinal hole in the left eye and myopia and presbyopia and conjunctivitis, and disability of the prostate. Meningitis was shown in the record and he has various psychiatric diagnoses with psychosis predominating. However, as the discussion that follows will explain, he does not satisfy the other requirements to prevail in this claim for service connection on a direct basis or on a presumptive basis where applicable for any of these disorders.

For example, as the evidence outlined above clearly demonstrates, the service medical records are negative for any of these disabilities, and none of them was shown initially until many years after service. Furthermore, the arthritis of the thoracic spine, the lumbar spine and the shoulders, hypertension and myocardial infarction, prostatitis, BPH or prostate cancer, a hole in the left retina or conjunctivitis, a variously diagnosed acquired psychiatric disorder, or meningitis have not been linked to military service by competent evidence. Thus, even if the service department records mentioned relevant complaints, there is no competent evidence linking a current disability to military service on any basis and the veteran has not provided such evidence. The necessity of a medical examination/opinion does not attach where as here a veteran simply relates a disorder to military service and there is no competent medical opinion relating it to service or other competent evidence he suffered an event or injury that may be associated with symptoms he reported. See Duenas v. Principi, 18 Vet. App. 514, 519-20 (2004). This burden typically cannot be met by lay assertions because laypersons are not competent to offer medical opinions. Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992). Such evidence must be medical unless it relates to a condition as to which lay observation is competent. Savage v. Gober, 10 Vet. App. 488, 498 (1997). In addition, the claimant's personal belief, no matter how sincere, unsupported by

- 18 


competent medical evidence, cannot form the basis of a claim. Voerth v. West, 13 Vet. App. 117 (1999). Although the electrocardiogram evidence is consistent with an old infarction, that is simply too tenuous a basis to associate it his military service without competent evidence. Furthermore, he was a known hypertensive initially many years after service according to the contemporaneous treatment records and the Board cannot overlook that the comprehensive examination in August 1965 did not identify any cardiovascular disorder.

Furthermore, with regard to the head injury noted in service, continuity of symptomatology is not established where, as here, there is no medical evidence indicating continuous symptomatology. McManaway v. West, 13 Vet. App. 60, 66 (1999). It was clear from the physical examination he received in August 1965 and subsequent treatment records that he did not have any residual disability. He has no eye or psychiatric manifestations associated with the incident in service and skull X-rays were negative. According to the record, he did not have any psychiatric history until the mid 1990's and the problems he experienced at that time were not linked to any incident of his military service.

Regarding the claimed disability of the eyes, the service medical records did not contain any diagnosis for the eyes in connection with his need for glasses. However, presbyopia and myopia were diagnosed on an eye examination in 1984 when he was examined as new patient. There was no other diagnosis. Presbyopia was also noted on a VA examination in June 1999. Presbyopia is hyperopia (an en-or of refraction) and impairment of vision due to advancing years or to old age. Myopia is also an en-or of refraction. 797, 1094, 1349 Dorland's Illustrated Medical Dictionary (28th ed. 1994). Refractive en-or is not considered disease or injury within the meaning of applicable legislation regarding service connection. 38 C.F.R. § 3.303(c). Conjunctivitis was only recently shown and there is no competent evidence associating it to his military service on any basis.

Regarding a disability claimed as a knot on the breast, the existence of a current disability is the cornerstone of a claim for VA disability compensation.
38 U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the

- 19 



existence of a present disability for VA compensation purposes cannot be considered arbitrary). The record does not contain a diagnosis of a disability of the breast, claimed as a knot on the breast. Thus, service connection must be denied on the basis that there is no current diagnosis of a claimed disability.

As for a dental disorder, generally a veteran is entitled to VA outpatient dental treatment if he qualifies under one of the categories outlined in 38 U.S.C.A. § 1712 (West 2002) and 38 C.F.R. § 17.161 (2005). A veteran will be eligible for Class I VA outpatient treatment if he has an adjudicated compensable service-connected dental condition. 38 U.S.C.A. 1712(b)(1)(A); 38 C.F.R. § 17.161(a). In this case, the record shows that the veteran does not have an adjudicated service-connected compensable dental condition, nor has he alleged that his dental condition would warrant a compensable rating under the rating schedule. See, e.g., 38 C.F.R. § 4.150 (2005). His April 2004 statement recalled a tooth injury in the altercation in service, but the dental records during military service were unremarkable for any injury as were the hospital records.

Class II eligibility extends to veterans having a noncompensable service-connected dental disorder, subject to various conditions. Where a veteran has a service-connected noncompensable dental condition or disability shown to have been in existence at the time of discharge or release from active service, which took place. before October 1, 1981, one-time correction of the noncompensable service-connected dental conditions may be authorized if application for such treatment was made within one year after such discharge or release. In the case of the veteran, who was discharged in 1965, clearly his current application is untimely under the aforementioned eligibility category. Furthermore, as noted previously he did not have any contemporaneous dental injury associated with the hospitalization during military service after he was involved in an altercation. The radiology evaluation at that time showed a normal mandible.

In addition, veterans having a service-connected noncompensable dental condition determined to be the result of combat wounds or other service trauma will be eligible for VA dental care on a Class II (a) basis. 38 U.S.C.A. § 1712(b)(1)(C); 38 C.F.R. § 17.161(c). For these purposes, the term "service trauma" does not include

- 20



the intended effects of therapy or restorative dental care and treatment provided during a veteran's military service. VAOPGCPREC 5-97, 62 Fed. Reg. 15,566 (1997); see also 38 C.F.R. § 3.306(b)(1) (2005). In essence, the significance of a finding that a noncompensable service-connected dental condition is due to dental trauma, as opposed to other causes, is that VA provides any reasonably necessary dental treatment, without time limitations, for conditions which are attributable to the service trauma, whereas other service-connected noncompensable dental conditions are typically subject to limitations of one-time treatment and timely application after service. 38 U.S.C.A. § 1712; 38 C.F.R. § 17.161. In this case, the record contains no evidence that the veteran currently has a dental condition that resulted from combat wounds or other service trauma. Thus, the Board must find that the veteran is not eligible for VA dental care on a Class II (a) basis. Although the RO sought records of dental treatment, none were located. However, the provider noted the veteran was last seen in 1995, but the veteran did not identify the nature of the dental problem that was treated.

Other categories of eligibility, Class II (b) or (c) eligibility, extends to veterans having a service-connected noncompensable dental condition or disability and who were detained or interned as prisoners of war. 38 C.F .R. § 17.161(d), (e). Other categories of eligibility under 38 U.S.C.A. § 1712(b) and 38 C.F.R. § 17.161 include Class III eligibility, which extends to those veterans having a dental condition clinically determined to be complicating a medical condition currently being treated by VA, veterans whose service-connected disabilities are rated as totally disabling, and some veterans who are Chapter 31 vocational rehabilitation trainees. 38 C.F.R. § 17.161(g), (h), (i). Again, however, neither the contentions of the veteran nor the evidence of record contains any indication that this eligibility category is applicable.

With regard to the claimed hearing loss, tinnitus, and a scar residual of a head injury, the Board has reviewed the record mindful of the obligation to render a decision which grants every benefit that can be supported in law while protecting the interests of the Government, with due consideration to the policy of the Department of Veterans Affairs to administer the law under a broad and liberal interpretation consistent with the facts in each individual case. 38 C.F .R.

- 21 



§§ 3.103, 3303(a). The record clearly shows the veteran's hearing loss as reported on the audiology examination in September 1997 meets the current VA standards under 38 C.F.R. § 3.385 for consideration as a disability for purposes of service connection. Other reports at this time confirmed he had tinnitus, also bilateral. 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where as here hearing was within normal limits on audiometric testing at separation from service. Hensley v. Brown, 5 Vet. App. 155, 159 (1993). A VA examiner in 1997 found the results of veteran's audiometric testing consistent with noise-induced hearing loss related to artillery fire in military service. Although the record shows the veteran had the military specialty of practical nurse when he left the service, this does not rule out the possibility that he did experience appreciable noise exposure from weapons firing at some point during his military service. Furthermore, the Board attaches substantial weight to the veteran's report of exposure to gunfire during service on a hearing examination in the 1980's at a time when he was not pursuing a claim for service connection. Furthermore, it does not appear to be disputed that the veteran's hearing loss is compatible with a noise-induced hearing loss. Thus, the benefit of the doubt rule would be applicable.

Tinnitus is a subjective sensation of noises in the ears. Dorland's Illustrated Medical Dictionary 1725 (27th ed. 1988); see also 67 Fed. Reg. 59033-59034 (Sept.
19,2002) noting that tinnitus is classified either as subjective tinnitus (over 95% of cases) or objective tinnitus. In subjective or "true" tinnitus, the sound is audible only to the patient. Constant tinnitus has been a reported finding in the record. Chronic tinnitus may be etiologically related to sensorineural hearing loss, as both sensorineural hearing loss and tinnitus are caused by acoustic trauma. See Robert W. Baloh, The Special Senses, in 2 Cecil Textbook of Medicine 2109,2119-20 (James B. Wyngaarden, M.D., and Lloyd H. Smith, M.D., eds., 18th ed. 1988). Therefore, even without an express opinion regarding tinnitus, the record favors service connection as the tinnitus, which is undoubtedly chronic being described as constant, can reasonably be associated with the service-connected bilateral sensorineural hearing loss or acoustic trauma. Considering the veteran is deemed credible regarding acoustic trauma in service, the Board finds that the evidence supports the grant of service connection for tinnitus, as the benefit of the doubt rule is applicable.

- 22



Regarding the head injury sustained in service, it is well established in the record that he veteran sustained a laceration of the forehead and that the laceration was sutured. The separation examination showed a one inch scar located at the middle of the forehead which had not been reported on the preinduction examination. Thus the one inch scar from the forehead laceration is viewed as an ascertainable residual of the head injury warranting service connection.

Finally, regarding the question of new and material evidence to reopen the claim of service connection for hepatitis, the Board decision in December 1986 was based on a consideration of the appellant's service medical records and post service clinical records that did not show any ascertainable residuals of hepatitis. Board decisions are final based on evidence on file and may not be revised on the same factual basis. 38 C.F.R. § 20.1105.

The RO received the veteran's application to reopen the claim of service connection for residuals of hepatitis in March 1997. For applications filed prior to August 29, 2001, new and material evidence means evidence not previously submitted to agency decisionmakers which bears directly and substantially upon the specific matter under consideration, which is neither cumulative nor redundant, and which by itself or in connection with evidence previously assembled is so significant that it must be considered in order to fairly decide the merits of the claim. 38 C.F.R. § 3.156(a). The claimant does not have to demonstrate that the new evidence would probably change the outcome of the prior denial. Rather, it is important that there be a complete record upon which the claim can be evaluated, and some new evidence may contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability. Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

"New evidence" is that which is not merely cumulative of other evidence of the record. See Elkins v. West, 12 Vet. App. 209,216 (1999) (en banc). Evidence is "material" where it is relevant to and probative of the issue at hand. See Evans v. Brown, 9 Vet. App. 273, 283-84 (1996).

- 23 



In determining whether evidence is new and material for purposes of deciding whether a case should be reopened, "the credibility of the evidence is to be presumed." Justus v. Principi, 3 Vet. App. 510, 513 (1992). Only in cases in which the newly submitted evidence is "inherently false or untrue" does the Justus presumption of credibility not apply. Duran v. Brown, 7 Vet. App. 216, 220 (1994). A claimant's evidentiary assertions are presumed true unless inherently incredible or when the fact asserted is beyond the competence of the person making the assertion. King v. Brown, 5 Vet. App. 19, 21 (1993). The record supplemented with personal statements, private treatment and VA clinical records is not new and material as it did not address the ultimate issue of the case-whether the veteran has manifested ascertainable residuals of hepatitis. New and material evidence must be probative of this "specified basis" for the last disallowance. Evans, 9 Vet. App. at 284.

The Board must assess the probity of newly submitted evidence before a case is reopened. See Evans, 9 Vet. App. at 283-84 (defining materiality as probative of the issues at hand); see also Justus; 3 Vet. App. at 513 (classifying credibility and weight as issues of fact to be determined after reopening, and materiality to be determined before reopening). Before the Board in 1986 was no diagnosis of residuals of hepatitis, but instead a record showing the treatment during service from which the disorder resolved. In support of his claim to reopen, the appellant, in essence, submits his own assertion of hepatitis residuals and the record one of references to hepatitis by history only. He did not indicate a medical professional had diagnosed a disability of hepatitis currently. The Board does not attach any weight or probative value of this additional evidence. Although in April 2004 the veteran stated he was exposed to contaminated blood or fluids as a healthcare worker, there is no competent evidence of residuals of hepatitis. When viewed in the context of evidence previously submitted, the new evidence is not probative of the existence of residuals of hepatitis treated in service as there remains no current diagnosis of disability. This evidence is not competent evidence of the existence of the claimed disability and to a significant degree duplicates previously reviewed material.

- 24



In summary, the appellant supplements the record with his own statements of the existence of hepatitis residuals, and he does not identify any medical report, statement or favorable opinion based on the newly submitted evidence. Thus, the
.record as it stands contains no competent evidence supporting a diagnosis of hepatitis residuals. Simply put, the appellant's claim is predicated on nothing more than a lay assertion of the existence of a disability that alone cannot serve as the predicate to reopen a claim under section 5108. See Moray v. Brown, 5 Vet. App. 211,214 (1993); see also Guerrieri v. Brown, 4 Vet. App.467, 470-71 (1993). His situation is no different from a claimant who in the first instance submits a claim without competent evidence of the existence of a disability. The duty to assist regarding the necessity of a medical examination/opinion does not attach where the appellant relates disorders to military service and there is no medical diagnosis of a current disability. See Duenas, supra. Until the appellant meets his threshold burden of submitting new and material evidence in order to reopen his claim, the benefit of the doubt doctrine does not apply. Annoni v. Brown, 5 Vet. App. 463, 467 (1993); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

ORDER

Entitlement to service connection for a disability of the back, including arthritis is denied.

Entitlement to service connection for a disability of the shoulders, including arthritis is denied.	.

Entitlement to service connection for a disability claimed as a knot on the breast is denied.

Entitlement to service connection for scar residuals of a head injury is granted.

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for chronic tinnitus is granted.

- 25 



Entitlement to service connection for a dental disability is denied.

Entitlement to service connection for an eye disability, including a hole in the left retina is denied.

Entitlement to service connection for a disability of the groin or prostate, to include prostatitis is denied.

Entitlement to service connection for a psychiatric disability, to include depression is denied.

Entitlement to service connection for residuals of meningitis is denied.

Entitlement to service connection for a cardiovascular disorder claimed as residuals of myocardial infarction is denied.

New and material evidence not having been submitted, the application to reopen a claim of entitlement to service connection for residuals of hepatitis is denied.

F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

- 26




